Title: William A. Burwell to Thomas Jefferson, 15 December 1819
From: Burwell, William Armistead
To: Jefferson, Thomas


					
						Dear Sir,
						
							Washington
							Decbr 15th 1819
						
					
					I have forwarded by the Mail to Charlottesville a specimen of the Potowmack Marble; It is well polish’d and will give you a just Idea of the Columns in the Hall of the H of R. Please to remember me in the kindest manner to Mrs R. & the family—& accept yourself my best wishes for your happiness.
					
						
							W. A Burwell
						
					
				